Title: To Thomas Jefferson from G. K. van Hogendorp, [ca. 6 April 1784]
From: Hogendorp, G. K. van
To: Jefferson, Thomas



Sir
[Annapolis, ca. 6 Apr. 1784]

When I came to Annapolis, though I now recollect to have heard your praise at Boston, yet I was then ignorant of your character and your conduct during the Revolution. Let this not Surprize you; for here as in Europe, I have found it but too frequent, that reputation is not in proportion to merit. If since my arrival in America, I had been continually entertained of your great qualities, surely that circumstance would not have raised you in my opinion to the smallest degree, after a personal acquaintance which put it in my power to form a judgement according to my own observations and my own feelings.
It is because I not only love and esteem you, but am also in hope of having gained your affection, by a similarity in our principles and our pursuits, that I am anxious to cultivate an acquaintance, which so happily commenced. For on a hint from the Gentleman who introduced me to you, I resolved to pay you a visit. I very soon observed that your conversation bent on Serious objects could be more usefull to me than that of any Gentleman in town I had meet with. Your making no hyperfluous compliments, your retired life, made you appear a man of business. Even your cool and reserved behaviour prepossessed me in favour of you. I valued so much the more every little mark of esteem that I could perceive in your conversation. You must have observed that I did feel no constraint in your company, that I shew myself so candid and open as I am naturally, though what we call the world does often check this disposition. Whatever observation I have made not favourable to  your country, I did communicate you as freely as if I had addressed a foreigner, For I scorn the politiness prohibiting such a liberty. If my observation is just, Yourself will have made it before, and it cannot offend you in me; if it is a prejudice, will it not be offending you much more to part with a presention against your country, that is against yourself who lives in it? You have obliged me by your questions respecting the Netherlands. In answering them I have learned myself. I’ll tell you how. It would have been impossible to me to give you an account as you desired but after some reflection. Materials I possessed to satisfy you, but some points I had not considered in that Vieuw. Now I did; and you I thank for it. With your writing I went on solitary walks in the wood that looks so beautifull from the little meadow behind your house. At the same time I became acquainted with Your state and with yourself, I grew fond of your benevolent character, as much as I admired your extensive learning, your strength of judgement. I pitied Your Situation, for I thought you unhappy. Why, I did not know; and though you appeared insensible to social enjoyments, yet I was perfectly convinced you could not have been ever so. One evening I talked of love, and then I perceived that you still could feel, and express your feelings.
By that very conversation you must have Seen that ambition alone does not spur me, nor has driven me from my friends and my parents who made me happier than in any part of the world I can hope to be; but that I thought a greater knowledge of the human mind, a better acquaintance with the joys and pains, with the virtues habits and vices of men, necessary to such a benevolence and moderation which construe our real happiness, but are not easily acquired by Youth and a fiery temper, and can be acquired only from experience and knowledge of the world.
I shall pass through Annapolis again, in order to see you, and to talk a little more with You about a correspondance after my returning home. You know that the Hague has been for a long time the center of all Negociations. It is yet the political center of Europe. Therefore in this respect my letters may be interesting to you whom I find more acquainted with our history and our politics than any Gentleman in America that I have conversed with. The Same advantage You have in regard to American politics by your presence at Congress or your connection with members of this body, by your knowledge of your State, and generally of all the other ones. But it is not only that which I have in Vieuw, nor though I have mentioned it first do I esteem it most. You will have  observed my disposition to instructing myself of many things. This inclination you possess likewise, and have had more time to satisfy. But here, “the encrease of appetite does grow by what it feeds on” and the object of Science may be an important one to the correspondance I propose You. My progresses, that never I hope will stop, must of course render my letters in time as instructive and usefull as yours can be instantly.
Why is my time limited? Why cannot I go with you this Summer to Augusta, or Pitsburg? Why cannot a friendship be established and cimented, which now only a foundation is laid of? But as steadiness according to my firm conviction is the first quality of a man who wishes to inspire confidence to his behaviour, and to conduct great things, I will not deviate from my plans, but See my friends when I did promise to be with them, and pursue that line of life which I told them I was determined to.
